        Case 1:20-cv-05678-KPF Document 52 Filed 04/22/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LOGAN CHENG,

                          Plaintiff,
                                                     20 Civ. 5678 (KPF)
                   -v.-
                                                           ORDER
WENGUI GUO,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Defendant Wengui Guo was deposed in this matter on April 1, 2021.

During Defendant’s deposition, the parties required the Court’s intervention to

address certain disputes that had arisen in connection with Defendant’s

invocation of his Fifth Amendment right against self-incrimination. The Court

held a telephonic conference with the parties to discuss these issues, at which

conference it requested an in camera submission from Defendant providing

further detail on his assertions of his Fifth Amendment privilege. Defendant

made the requested submission on April 15, 2021. (See Dkt. #51).

      On April 2, 2021, Plaintiff filed a request for an extension of time to

complete discovery in this matter. (Dkt. #46). In his letter, Plaintiff explained

that Defendant’s deposition testimony had identified the need for certain third-

party discovery. (See id.). Plaintiff further argued that Defendant’s testimony

amounted to a waiver of both his Fifth Amendment and attorney-client

privileges. (See id.). Defendant opposed Plaintiff’s request on April 5, 2021

(Dkt. #47), and Plaintiff submitted a reply letter in further support of his

request the same day (Dkt. #48). On April 6, 2021, the Court issued an
        Case 1:20-cv-05678-KPF Document 52 Filed 04/22/21 Page 2 of 3




endorsement tolling the discovery deadline nunc pro tunc pending its review of

Defendant’s deposition transcript and his anticipated in camera submission.

(Dkt. #49).

      The Court has now reviewed with care both Defendant’s in camera

submission and the transcript of Defendant’s April 1, 2021 deposition. Based

on this record, the Court believes that Defendant had “reasonable cause to

apprehend that answering the question[s] [would] provide the government with

evidence to fuel a criminal prosecution.” Sec. & Exch. Comm’n v. Pence, 323

F.R.D. 179, 187 (S.D.N.Y. 2017) (quoting OSRecovery, Inc. v. One Group Int’l,

Inc., 262 F. Supp. 2d 302, 306 (S.D.N.Y. 2003)). Moreover, while the Court

understands the arguments made by Plaintiff in favor of Defendant’s waiver of

his Fifth Amendment privilege, its current view is that the standard to find

such waiver has not been met. See Huber v. Arck Credit Co., No. 12 Civ. 8175

(JMF), 2016 WL 482955, at *5 (S.D.N.Y. Feb. 5, 2016) (“In order to find a Fifth

Amendment waiver, a witness’s prior statements must have been testimonial,

incriminating, and ‘create[ ] a significant likelihood that the finder of fact will

be left with and prone to rely on a distorted view of the truth.’” (alteration in

Huber) (quoting United States v. Basciano, 430 F. Supp. 2d 87, 94-95 (E.D.N.Y.

2006)). Accordingly, the Court will not order the resumption of Defendant’s

deposition at this time.

      With respect to the remaining issue of the waiver of Defendant’s

attorney-client privilege, the Court will leave that discussion to its upcoming

conference with the parties. However, the Court’s present thinking is that

                                          2
         Case 1:20-cv-05678-KPF Document 52 Filed 04/22/21 Page 3 of 3




Plaintiff has not provided a basis to find any waiver of Defendant’s attorney-

client privilege.

       Lastly, the conference scheduled for April 29, 2021, at 10:00 a.m., is

hereby CONVERTED to a telephonic proceeding. The dial-in information is as

follows: At 10:00 a.m. the parties shall call (888) 363-4749 and enter access

code 5123533. Please note, the conference will not be available prior to 10:00

a.m.

       SO ORDERED.

 Dated: April 22, 2021
        New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                        3
